                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

 SPIRE MISSOURI INC.; ASSOCIATED                      CASE NO. 4:18-cv-00248-FJG
 ELECTRIC & GAS INSURANCE
 SERVICES LIMITED; AND ENERGY
 INSURANCE MUTUAL LIMITED,                            JUDGE FERNANDO J. GAITAN, JR.

                        Plaintiffs,

 vs.
                                                      JURY TRIAL DEMAND
 USIC LOCATING SERVICES, LLC,

                        Defendant.


                                 CERTIFICATE OF SERVICE

       Plaintiffs, by and through their attorneys, hereby certify that on May 15, 2019, a true and

accurate copy of Plaintiffs’ Rebuttal Expert Disclosures, was served electronically, in pdf form,

and attachments were served via a transit site, on the following:

       Traci L. Martinez
       Squire Patton Boggs (US) LLP
       traci.martinez@squirepb.com

       David B. Helms
       Benjamin D. Mooneyham
       German May PC
       davidh@germanmay.com
       benm@germanmay.com

       ATTORNEYS FOR DEFENDANT USIC LOCATING SERVICES, LLC




                                                 1

          Case 4:18-cv-00248-FJG Document 50 Filed 05/15/19 Page 1 of 2
                                    Respectfully submitted,

                                    SCHLEE & McCARTHY, P.C.

                                    By:       /s/ Daniel R. Young
                                          David R. Schlee (MO 29120)
                                          Vincent R. McCarthy (MO 34757)
                                          Louis A. Huber, III (MO 28447)
                                          Daniel R. Young (MO 34742)
                                          Michael P. Schaefer (MO 59308)
                                          4050 Pennsylvania, Suite 300 (zip 64111)
                                          P.O. Box 32430
                                          Kansas City, MO 64171-5430
                                          Telephone: 816-931-3500
                                          Facsimile: 816-931-3553
                                          drschlee@schleelaw.com
                                          vmccarthy@schleelaw.com
                                          lhuber@schleelaw.com
                                          dyoung@schleelaw.com
                                          mschaefer@schleelaw.com

                                    ATTORNEYS FOR PLAINTIFFS


                               CERTIFICATE OF SERVICE

     I hereby certify that on May 15, 2019, I electronically filed the foregoing using Missouri
CM/ECF e-filing system, which will send a notice of electronic filing to counsel of record.

 Traci L. Martinez               David B. Helms
 Squire Patton Boggs (US) LLP    Benjamin D. Mooneyham
 2000 Huntington Center          German May PC
 41 South High Street            8000 Maryland, Suite 1060
 Columbus, OH 43215              St. Louis, MO 63105
 traci.martinez@squirepb.com     davidh@germanmay.com
                                 benm@germanmay.com
 ATTORNEYS FOR DEFENDANT USIC LOCATING SERVICES, LLC

                                           /s/ Daniel R. Young
                                    Attorneys for Plaintiffs




                                                2

         Case 4:18-cv-00248-FJG Document 50 Filed 05/15/19 Page 2 of 2
